09/15/2020


         IN THE SUP                 _klAitTHE STATE OF MONTANA                      Case Number: PR 20-0005


                                      PR 20-0005
                                                                              FILED
IN RE THE MOTION OF PATRICK J. SCHENKEL
                                                                             SEP 1 5 2020
FOR ADMISSION TO THE BAR OF THE STATE OF                                CIe 0
                                                                                upreme Court
                                                                          "eate!
                                                                               of rm -)tr:eci
MONTANA



      Patrick J. Schenkel has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Schenkel has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Patrick J. Schenkel may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Suprerne Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                     24a.
      DATED this I b day of September, 2020.



                                                             Chief Justice
     L4/
       /
       . ....r.44   .



       4 irl 4
         Justices




:2